NUMBER 13-09-00271-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                    IN RE ALEJANDRO MATA


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

             Before Chief Justice Valdez and Justices Garza and Vela
                       Memorandum Opinion Per Curiam1

        Relator, Alejandro Mata, pro se, filed a petition for writ of mandamus in the above

cause on May 18, 2009. We deny the petition as stated herein.

        Mandamus relief may be granted if the relator shows that: (1) the act sought to be

compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon

v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator

must have a “clear right” to the relief sought and the merits of the relief sought must be

“beyond dispute.” See id. “The requirement of a clear legal right necessitates that the law


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
plainly describes the duty to be performed such that there is no room for the exercise of

discretion.” See id.

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought. First, the

petition for writ of mandamus fails to comply with the Texas Rules of Appellate Procedure.

See generally TEX . R. APP. P. 52.3. Specifically, for instance, the petition lacks an

appendix and a record, fails to contain a “clear and concise argument for the contentions

made, with appropriate citations to authorities and to the appendix or record,” and is largely

illegible. See id. 52.3(h). Second, relator has not met the requirements for mandamus

relief. See Deleon, 187 S.W.3d at 474. Accordingly, the petition for writ of mandamus is

DENIED. See TEX . R. APP. P. 52.8(a).

                                                         PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 19th day of May, 2009.




                                              2